DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
A patent may be obtained for “any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof.” 35 U.S.C. §101. The Supreme Court has held that this provision contains an important implicit exception: laws of nature, natural phenomena, and abstract ideas are not patentable. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014); Gottschalk v. Benson, 409 U.S. 63, 67 (1972) (“Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.”). Notwithstanding that a law of nature or an abstract idea, by itself, is not patentable, the application of these concepts may be deserving of patent protection. Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293–94 (2012). In Mayo, the Court stated application of such a law, one must do more than simply state the law of nature while adding the words ‘apply it.’” Mayo, 132 S. Ct. at 1294 (citation omitted).
In Alice, the Supreme Court reaffirmed the framework set forth previously in Mayo “for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of these concepts.” Alice, 134 S. Ct. at 2355. The first step in the analysis is to “determine whether the claims at issue are directed to one of those patent-ineligible concepts.” Id. If the claims are directed to a patent-ineligible concept, then the second step in the analysis is to consider the elements of the claims “individually and ‘as an ordered combination”’ to determine whether there are additional elements that “‘transform the nature of the claim’ into a patent-eligible application.” Id. (quoting Mayo, 132 S. Ct. at 1298, 1297). In other words, the second step is to “search for an ‘inventive concept’‒ i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.’” Id. (brackets in original) (quoting Mayo, 132 S. Ct. at 1294). The prohibition against patenting an abstract idea “cannot be circumvented by attempting to limit the use of the formula to a particular technological environment or adding insignificant post-solution activity.” Bilski v. Kappos, 561 U.S. 593, 610–11 (2010) (citation and internal quotation marks omitted). The Court in Alice noted that “‘[s]imply appending conventional steps, specified at a high level of generality,’ was not ‘enough’ [in Mayo] to supply an ‘inventive concept.’” Alice, 134 S. Ct. at 2357 (quoting Mayo, 132 S. Ct. at 1300, 1297, 1294).
Examiners must perform a Two-Part Analysis for Judicial Exceptions.  In Step 1, Diamond v. Chakrabarty, 447 U.S. 309 (1980).
In Step 2A, it must be determined whether the claimed invention is ‘directed to’ a judicially recognized exception.  According to the specification, “In various embodiments, the present disclosure relates generally to gaming systems and methods which operate in at least two modes, such as an arcade mode and a hybrid arcade/wagering mode” (par. 11).  More particularly, representative claim 14 recites the following (with emphasis):
14. A method of operating a gaming system, the method comprising: 
for a first play of a skill-based game responsive to receipt of a first payment amount: 
receiving a first quantifiable skill input,
determining, by a processor and based on the received first quantifiable skill input, a first outcome,
displaying, by a display device, the determined first outcome, 
determining, by the processor and based on the determined first outcome, a non-monetary award, and
displaying, by the display device, the determined non-monetary award, and 
for a second play of the skill-based game responsive to receipt of a second payment amount which is greater than the first payment amount:
receiving a second quantifiable skill input,
determining, by the processor and based on the second received quantifiable skill input, a second outcome,
displaying, by the display device, the determined second outcome, 
determining, by the processor and based on the determined second outcome and a difference between the first payment amount and the second payment amount qualifying as a wager amount, a monetary award, and
displaying, by the display device, the determined monetary award.

The underlined portions of representative claim 14 generally encompass the abstract idea, with substantially similar features found in claim 1.  A subset of the above portions of claim 14 are encompassed by claim 10 (i.e., a smaller version of the abstract idea).  Dependent claims 2-9, 11-13, and 15-20 further define the abstract idea by introducing various rules to the game (e.g., allocating payments to escrow accounts, providing progressive awards, defining the payback percentages of a game, etc.) and/or encompass implementation of the abstract idea (e.g., using a display device, acceptor, credit balance or cashout input, which is addressed further below).  The abstract idea may be viewed, for example, as: 
a method of exchanging financial obligations (e.g., a wagering game, which is effectively a method of exchanging and resolving financial obligations based on probabilities created during the game) as discussed in Alice Corp. v. CLS Bank, In re Smith (Fed. Cir. 2016), and In re Marco Guldenaar Holding B.V. 
a fundamental economic practice (e.g., rules for conducting a wagering game) as discussed in Alice Corp. v. CLS Bank, In re Smith, and In re Marco Guldenaar Holding B.V.,
a method of managing a game (e.g., a wagering game) similar to that of managing a game of bingo in Planet Bingo, LLC v. VKGS LLC (Fed. Cir. 2014); and/or
a method of organizing human activities (e.g., accepting wagers from a human player and allowing the human player to play the game according to rules of the game method) as discussed in Bilski v. Kappos and Alice Corp. v. CLS Bank.
The claimed abstract idea reproduced above is effectively a method of exchanging and resolving financial obligations between one or more players and an operator of the gaming machine based on probabilities created during the game (see Smith, In re Marco Guldenaar Holding B.V., and Alice).  Based on the reasoning in Smith, and In re Marco Guldenaar Holding B.V., the recited steps of conducting a wagering game in the instant claims relate to the “fundamental economic practice” of wagering.  The abstract idea is also similar to that of Planet Bingo, in which a method of managing a bingo game was found to be an abstract idea.  Though the instant claims are not limited to bingo games, they encompass the management of an analogous wagering game.  Finally, the claimed steps require a player to make a wager, which is a financial transaction, in order to play a wagering game, which may result in an award being paid to the player, which is another financial transaction, based on the rules of the game (e.g., as determined by a random number generator).  Such financial transactions Bilski (and shadow accounts in Alice).
Under prong 1, the above analysis demonstrates that the claimed invention encompasses an abstract idea in the form of mental processes and/or certain methods of organizing human activity.  Under prong 2, the instant claims do not integrate the abstract idea into a practical application because they merely provide instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea, add only extra solution activity to the abstract idea, and/or generally link the use of the abstract idea to a particular technological environment or field of use.  While certain physical elements (i.e., elements that are not an abstract idea) are present in the claims, such features do not effect an improvement in any technology or technical field and are recited in generic (i.e., not particular) ways.  Similarly, the abstract idea does not improve the functioning of these physical elements.  The claims do not (1) improve the functioning of a computer or other technology, (2) are not applied with any particular machine (only generic gaming components), (3) do not effect a transformation of a particular article to a different state, and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim, as a whole, is more than a drafting effort designed to monopolize the exception. See MPEP §§ 2106.05(a)–(c), (e)–(h).  Therefore, the claims are directed to the judicially recognized exception of an abstract idea.
Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that 
Taking the claimed elements individually yields no difference from taking them in combination because each element simply performs its respective function as discussed above.  The claims do not purport to improve the functioning of a computer itself, nor do they effect an improvement in any other technology or technical field.  Instead, the additional features merely amount to an instruction to apply the abstract Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014).
Response to Arguments
Applicant's arguments filed 1/19/2021 have been fully considered but they are not persuasive. 
Applicant addresses the grounds of rejection under 35 U.S.C. 101 on pages 7-11 of the Remarks.  More particularly, on page 8, Applicant asserts that various computer-related functions are sufficient to show eligibility because they would be impossible to perform in the human mind.  These features include in pertinent part a memory storing instructions executed by a processor, display of information, input of quantifiable skill, and input and output of money.  Applicant concludes that “it is impossible for the human mind to display anything [or] receive any quantifiable skill input from an input device,” and therefore the claims could not be “construed as reciting a mental process.”  The Examiner respectfully disagrees.  
According to the October 2019 Update on Subject Matter Eligibility: 
“Claims can recite a mental process even if they are claimed as being performed on a computer. Suggestions were made that an examiner should determine that a claim, when given its broadest reasonable interpretation, recites a mental process only when the claim is performed entirely in the human mind. After consideration, this suggestion will not be adopted, and the current “mental processes” grouping in the 2019 PEG will be retained, 

Though footnotes are omitted here, the October Update lists several Federal Circuit decisions in which computerized inventions were claimed, but were considered to be directed to mental processes nonetheless (e.g., Voter Verified, Inc. v. Election Systems & Software LLC and Mortgage Grader, Inc. v. First Choice Loan Servs., Inc.).  As such, Applicant’s statement that a human mind cannot perform certain display or data entry operations is not persuasive of patent eligibility.
On pages 8-9, Applicant asserts that the claimed invention modifies an operational mode of a gaming system via employing differing versions of a skill-based game being executed responsive to different inputs received by the gaming system.  This feature amounts to different sets of rules which are selected based on their cost to play.  For example, the specification describes the invention as providing at least two modes of operation, “such as an arcade mode and a hybrid arcade/wagering mode” (par. 11).  Furthermore, the first mode may be an arcade mode wherein a player plays a game of skill without the opportunity to win monetary awards, while a second mode allows for a game to be played which may include monetary awards (see pars. 13-14).  While it is clear that a physical gaming system is carrying out the game in either mode, the interaction of a human player is required.  The money spent by the human player will at some point be acquired by other human agents, such as casino personnel, and/or the money will be won by a human player.  Such gaming and monetary interactions fall into 
On page 9, Applicant asserts that the claims recite “a novel, specific way of operating a machine [which] is not in any way an abstract idea and represents an improvement to existing technology.”  However, it is well-established that novelty cannot be the basis for patent eligibility.  See at least SAP America Inc. v. InvestPic LLC.
Applicant’s remarks about Data Engine Technologies have been considered, but there is no analogous technological improvement here to the three-dimensional spreadsheet, which improves the efficient functioning of computers, found in the decision.  Instead, the instant claims are directed to different games offered on the same machine and selectable for either wagering or non-wagering.  
On page 10, Applicant asserts that “since certain players are reluctant to bet on games they are not familiar with and since certain skill-based games have longer game play cycles which certain players find not to be worth their time, the multiple mode gaming system both enables players to participate in one or more plays of a skill-based game (to learn or train) for a minimum cost to the player as well as enables operators to offer players the opportunity to win relatively lucrative awards in exchange for a payment in addition to this minimum cost.”  Whether the players are “familiar” or not with a certain skill-based game is obviously not a technical problem.  Allowing a player to practice a game is also not a technical problem.  Instead, these are simply business decisions made to entice players to play the wager-based game by gaining their trust and allowing them to experience a no-consequence play session.  As such, none of Data Engine Technologies, BASCOM v. AT&T Mobility, or McRO v. Bandai are applicable here.
In light of the above analysis, the claimed invention fails to demonstrate patent eligibility.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MCCULLOCH whose telephone number is (571)272-2818.  The examiner can normally be reached on M-F 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715